Citation Nr: 1733919	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1961 to December 1981.  He passed away in January 2012.  The appellant is his surviving spouse and has been recognized as the substituted appellant.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In May 2015, the Board remanded this matter for further development


FINDINGS OF FACT

1.  The Veteran died in January 2012 as a result of cardiopulmonary failure due to a massive intracranial hemorrhage.

2.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service, to include Agent Orange (AO) exposure


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The duty to notify has been met.  See June 2012 VA Correspondence.  The appellant has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist the appellant has also been satisfied.  All relevant requested and identified records, that are obtainable, have been associated with the Veteran's claims file.  The late Veteran's service, VA and private treatment records, and also his official death certificate listing the condition which caused his death, have been obtained and associated with the evidence.  No outstanding evidence has been identified that has not otherwise been obtained. 

Finally, the general duty to assist provision, 38 U.S.C. § 5103A (a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A (d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A VA examination opinion was obtained in December 2015 and Veterans Health Administration (VHA) expert opinions were obtained in April, June and August 2016.  Copies of these opinions were provided to the appellant.  When combined these collective opinions adequately address the medical matters presented by this appeal through detailed consideration of the record.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).  Correspondingly, as the record now contains adequate medical opinions and all obtainable treatment medical records, the Board finds the 2015 remand orders were substantially complied with and appellate review my proceed.  See Stegall v. West, 11 Vet. App. 268 (1998), see also D'Arie's v. Peake, 22 Vet. App. 97 (2008).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection for cause of death may be awarded for a veteran's death resulting from a service-connected disability or a disability related to service. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3. 312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3. 312 (b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3. 312 (c). The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359   (1995).  Debilitation is assumed when the disease affecting a vital organ is evaluated 100 percent. 38 C.F.R. § 3. 312 (c)(3)

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340   (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307 (a)(6) (2016).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307  (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).



Analysis

In pertinent part, the appellant asserts that the Veteran's service-connected disabilities, specifically his Parkinson's disease and/or IHD, were the underlying cause of his death.  She alternatively asserts that his death was the result of AO exposure in service.  For the foregoing reasons, the Board finds that service connection for the Veteran's cause of death is not warranted.

The Veteran's death certificate lists cause of death as cardiopulmonary failure due to massive intracranial hemorrhage.  There is no evidence to connect either of these conditions to service on a direct basis and there were no complaints, treatments, or manifestations of either of these diseases during service.  No argument has been made to the contrary.  The Board finds that direct service connection for cardiopulmonary failure and intracranial hemorrhage is not warranted.  Moreover, neither cardiopulmonary failure nor intracranial hemorrhages are presumptive diseases associated with AO exposure.  Further, as will be discussed below, the competent clinical opinions of record are against the Veteran's cause of death being related to AO, as such service connection is also not warranted on this basis.  

The Veteran was service connected for: depression, rated as 50 percent disabling; weakness and tremors of the left upper extremity, rated as 40 percent disabling; weakness and tremors of the left lower extremity, rated as 40 percent disabling;  weakness and tremors of the right lower extremity, rated as 40 percent disabling; weakness and tremors of the right upper extremity, rated as 30 percent disabling; Parkinson's disease, rated at 30 percent disabling; ischemic heart disease, rated as 10 percent disabling; and, urticarial, rated as noncompensable.  His combined disability rating from October 2008 until the time of his death (January 2012) was 100 percent.  It is also noted that combined effects of his Parkinson's disease would equate to a 90 percent rating.  Debilitation is therefore being considered but not assumed. 

Turning to the record, in September 2015 a VA examiner opined that the Veteran's cause of death was unrelated to his service and his service-connected disabilities.  In pertinent part, the examiner explained that his death was more likely related to his diagnosed elevated blood pressure and hypertension.  The examiner explained that the clinical record lacked probative objective evidence that his Parkinson's disease, IHD, or AO exposure would have predisposed him to developing a hemorrhage.  Comparatively, hypertension and elevated blood pressure are clinically recognized risk factors, if not common causes, of intracerebral hemorrhagic strokes.  In this regard, the record supported that both conditions were present at the time of his admission for emergency treatment.  Moreover, diagnostic testing conducted on admission revealed an already present "massive hemorrhagic CVA" with elevated blood pressure, but a normal "heart cath."  Such results are suggestive that he did not experience difficulty with his IHD at the time of his death.

Beyond this determination, the examiner opined that the Veteran's service-connected disabilities did not play a contributory role in his death.  Rather, the severity of his hemorrhage assured his death notwithstanding the presence of his service-connected disabilities.  The record also lacked objective clinical evidence of his service-connected disabilities materially influencing his condition.  

Thereafter, in April and June 2016, a VA cardiologic expert opined that there was insufficient evidence of record to support that the Veteran's service-connected disabilities or their associated medications predisposed development of a hemorrhage or accelerated the progression of his death.  In brief, the expert indicated that the evidence of record was too limited to provide an accurate opinion as to the cause of the Veteran's death.  Further, without the aid of an autopsy report, which does not exist, an accurate opinion as to the relationship between his service-connected disabilities and his death could not be rendered without resorting to mere speculation.  The expert explained that an autopsy would reveal if his IHD was "associated with an accompanying arterial atherosclerosis of the brain arteries."  Arterial atherosclerosis is in some cases associated with brain hemorrhages.  However, "without the benefit of an autopsy, any estimation of a "cause" or "aggravation" without exact knowledge of the brain's arterial pathologic morphology would [for the expert] constitute speculation." 

Speculation does not equate to reasonable doubt. 38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim);   

The above discussion adequately falls within the Court's determination in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In Jones the Court explained that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Here, the expert reviewed the clinical evidence in its entirety, and following informed consideration, opined that an opinion would require speculation.  In so doing, the expert explained that an autopsy report was required to properly ascertain whether atherosclerosis was present at the time of death.  As no autopsy was conducted, such information will never be able to be obtained. 

In August 2016, a neurologic VHA expert provided an opinion.  The expert first clarified that the Veteran's massive acute intracerebral hemorrhage could not have manifested in service as this type of condition develops acutely at the time of clinical presentation.  The expert then clarified that IHD, Parkinson's disease and AO are not causes of hemorrhages.  The expert added that Parkinson's disease would not have hastened the Veteran's death.  Rather, his massive hemorrhagic stroke, in essence, set off a chain reaction of presumable brain herniation and brainstem compression which unavoidably led to cardiopulmonary failure.  Such an opinion corresponds with the original findings of the 2015 VA examiner.

Finally, the expert found it less likely than not that the medication used to treat the Veteran's service-connected disabilities caused or aggravated his intracranial hemorrhages.  With regard to his prescribed Parkinson's disease medications none are known to cause or contribute to the development of intracranial hemorrhages.  As to the Veteran's IHD prescribed low dose aspirin, the examiner acknowledged that some clinical literature support that it increases risk of intracranial hemorrhages,.  However, he went to state that the medical community is split, and that "even in the positive studies, the increased risk of intracranial hemorrhage on low-dose aspirin [was] very small."  The expert thereby concluded that it was less likely than not (less than a 50 percent probability) that his aspirin use caused his hemorrhage.  Although conclusive evidence is not necessary for a grant of service connection, these findings are not sufficient to establish even equipoise so as to say that the Veteran's use of aspirin contributed substantially and materially to his death.  This is particularly true in the face of a medical expert opining to the contrary.  The Board finds these collective opinions highly probative as they are well-reasoned against the evidence of record and current standards of medical knowledge.

The remaining evidence of record consists of the appellant's lay statements, in which she contends that the Veteran's service-connected disabilities and AO exposure, contributed to his death.  These statements have been considered, however, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The matters at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007). 

The Board acknowledges that the appellant is competent to report observable symptoms, but finds there is no indication that she is competent to etiologically link any such symptoms to a current diagnosis.  More specifically she is also not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.   See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay opinions are outweighed by the existing medical evidence of record.

Based upon the evidence of record, the Board finds that the Veteran's service-connected disabilities and AO exposure did not cause or contribute materially or substantially to his death and that the cause of his death is not otherwise related to service.  In sum, the evidence shows that he died in January 2012 as a result of cardiopulmonary failure secondary to intracranial hemorrhage.  This condition did not manifest until just prior to his death, decades post service separation.  The record lacked competent evidence correlating his cause of death to AO exposure, service or his service-connected disabilities.  To the contrary, the competent clinical evidence either does not support such a correlation or opined there is simply insufficient obtainable evidence to render such an opinion.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


